[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT            U.S. COURT OF APPEALS
                     ____________________________          ELEVENTH CIRCUIT
                                                               MAR 24 2000
                                                            THOMAS K. KAHN
                              No. 98-3692                        CLERK
                     ____________________________
                     D.C. Docket No. 1:97-CV-1-MMP

STEPHEN R. BOYES and
PATRICE BOYES,

                                                      Plaintiffs-Appellants,

                                   versus

SHELL OIL PRODUCTS COMPANY,
MOBIL OIL COMPANY, and
TENNECO OIL COMPANY,

                                                      Defendants-Appellees.

                     _____________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                    _____________________________
                              (March 24, 2000)

         ON PETITIONS FOR REHEARING AND SUGGESTIONS
                    OF REHEARING EN BANC

Before CARNES, Circuit Judge, and RONEY and HILL, Senior Circuit Judges.
PER CURIAM:

      Having considered the petitions for rehearing and for rehearing en banc, we

conclude that they are to be denied. In doing so, however, we wish to clarify that our

holding in this case was a narrow one. The only issue before us was whether the

district court erred in abstaining from hearing the Boyes’ lawsuit brought under the

Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §§ 6901-6992. We

held that the district court did err. The reason abstention was inappropriate, we

explained, is that Fla. Stat. § 376.308(5) is preempted by the citizen suit provision of

the RCRA to the extent that § 376.308(5) would operate to bar suit to enforce the

RCRA.

      We have had no occasion in this appeal to express any view on any other aspect

of the Florida statute or program involved in this case, and we do not do so. We

expressed in our original opinion, and we express now, no view on whether any other

aspect of the Florida program is preempted in any other circumstance or case. More

specifically, we have expressed no view on the operation of § 376.308(5) as a bar to

suit to enforce state law.

      The petitions for panel rehearing are DENIED and no member of this panel nor

other judge in regular active service on the Court having requested that the Court be




                                           2
polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure; Eleventh

Circuit Rule 35-5), the petitions for rehearing en banc are DENIED.




                                         3